Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 05 August 2022 for application number 16/946,377.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Eugene Mishchenko on 24 August 2022.

The application has been amended as follows – claim 8 is currently amended: 

8. (currently amended) The system of claim 7, wherein selecting the first physical memory block based on the first distribution and the second distribution comprises:
dividing the first distribution into a first plurality identifying a specified number of version identifier intervals of the first distribution;
dividing the second distribution into a second plurality identifying the specified number of erase value intervals of the second distribution;
identifying
selecting the first physical memory block from a j-th highest erase value interval of the second distribution.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1 and 19 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious obtaining a version identifier of a first zone (of LBAs), where the version identifier of the first zone characterizes a number of times the first zone has been invalidated, where invalidating the first zone invalidates all LBAs of the first zone.  The prior art of record teaches obtaining a version identifier of a first zone, however it does not teach the version identifier of the first zone characterizes a number of times the first zone has been invalidated, where invalidating the first zone invalidates all LBAs of the first zone.  The prior art of record also teaches a version identifier characterizes a number of times invalidated, however it does not teach the version identifier of a first zone characterizes a number of times the first zone has been invalidated, where invalidating the first zone invalidates all LBAs of the first zone.  The prior art of record also teaches invalidating the first zone comprises invalidating all LBAs of the first zone, however it does not teach a version identifier of the first zone characterizes a number of times the first zone has been invalidated.
Dependent claims 2 – 4, 6 – 11, and 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claim 12 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious identifying a version identifier of a first zone (of LBAs) as a zone having a lowest version identifier, where the version identifier of a zone reflects a number of times the zone has been invalidated, where invalidating the first zone invalidates all LBAs of the first zone; and stopping a scan of a memory device at the first zone, if a number of at risk physical memory blocks mapped to a subset of LBAs of the first zone is below a threshold number of at risk blocks, or continuing the scan past the first zone if the number of at risk blocks physical memory blocks mapped to the LBAs of the first zone is above the threshold number of at risk blocks.  The prior art of record teaches identifying a version identifier of a first zone, however it does not teach identifying the version identifier of the first zone as a zone having a lowest version identifier, the version identifier reflecting a number of times the first zone has been invalidated, where invalidating the first zone invalidates all LBAs of the first zone, and the remaining claim limitations of stopping or continuing the scan.  The prior art of record also teaches a version identifier reflecting a number of times invalidated, however it does not teach identifying the version identifier of the first zone as a zone having a lowest version identifier, with the version identifier of a first zone reflecting a number of times the first zone has been invalidated, where invalidating the first zone invalidates all LBAs of the first zone, and the remaining claim limitations of stopping or continuing the scan.  The prior art of record also teaches invalidating the first zone comprises invalidating all LBAs of the first zone, however it does not teach identifying the version identifier of the first zone as a zone having a lowest version identifier, the version identifier of the first zone reflecting a number of times the first zone has been invalidated, and the remaining claim limitations of stopping or continuing the scan.  The prior art of record also teaches a lowest version identifier, but it does not teach the specific features as state above.
Dependent claims 13 – 18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135    

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135